Name: Commission Regulation (EC) No 306/96 of 20 February 1996 laying down detailed rules for the application of Council Decision 95/582/EC as regards the administration of a quota of 1 177 tonnes of fish food covered by CN code 2309 90 31 originating in Norway
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  international trade;  fisheries;  tariff policy
 Date Published: nan

 Avis juridique important|31996R0306Commission Regulation (EC) No 306/96 of 20 February 1996 laying down detailed rules for the application of Council Decision 95/582/EC as regards the administration of a quota of 1 177 tonnes of fish food covered by CN code 2309 90 31 originating in Norway Official Journal L 043 , 21/02/1996 P. 0001 - 0002COMMISSION REGULATION (EC) No 306/96 of 20 February 1996 laying down detailed rules for the application of Council Decision 95/582/EC as regards the administration of a quota of 1 177 tonnes of fish food covered by CN code 2309 90 31 originating in NorwayTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/582/EC of 20 December 1995 on the conclusion of agreements in the form of exchanges of letters between the European Community, of the one part, and the Republic of Iceland, the Kingdom of Norway and the Swiss Confederation, of the other part, concerning certain agricultural products (1), and in particular Article 2 thereof,Whereas, pursuant to the agreement concluded between the Community and the Kingdom of Norway, all Community importers should be guaranteed access from 1 January 1995 to the annual tariff quota of 1 177 tonnes of fish food originating in Norway provided for in Annex II to the bilateral agreement with Norway and provision should be made for the application of a customs duty of zero ecus per tonne until such time as that quantity is used up;Whereas this method of administration calls for close cooperation between the Member States and the Commission and whereas the latter needs in particular to be able to monitor progress in the use of the tariff quotas and to inform the Member States thereof;Whereas provision should be made for licences covering imports of the products in question to be issued for up to the quantity laid down after a period for reflection and, where appropriate, for the fixing of a single percentage reduction in the quantities applied for;Whereas the origin of the products should be checked in particular by making the issue of import licences conditional on the presentation of proof of origin issued or compiled in Norway;Whereas the information to appear in applications and licences should be stipulated notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EC) No 2137/95 (3);Whereas, with a view to the sound management of the arrangements laid down, provision should be made, notwithstanding Article 10 of Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (4), as last amended by Regulation (EC) No 285/96 (5), for the security for import licences under those arrangements to be set at ECU 25 per tonne;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Products falling within CN code 2309 90 31 originating in Norway and qualifying under an annual tariff quota of 1 177 tonnes at zero customs duty pursuant to the arrangements laid down in the bilateral agreement concluded between the Community and Norway may be imported into the Community in accordance with the provisions of this Regulation.Article 2 To be admissible, import licence applications must be accompanied by the original of the proof of origin, namely an EUR1 certificate or declaration on an invoice, issued or compiled in Norway in accordance with Annex IV to the bilateral agreement referred to above for the products in question.Article 3 1. Import licence application shall be submitted to the competent authorities in a Member State by 13.00 hours (Brussels time) on the first working day of the week. Licence applications must cover a quantity equal to or greater than five tonnes in product weight but not exceeding 200 tonnes.2. The Member States shall forward import licence applications to the Commission by telex or fax by 18.00 hours (Brussels time) at the latest on the day of submission.3. By no later than the Friday following the day of submission of applications, the Commission shall determine the extent to which licence applications may be accepted and shall notify the Member States thereof by telex or fax.4. On receipt of the Commission's notification, the Member States shall issue the import licences. Notwithstanding Article 21 (1) of Regulation (EEC) No 3719/88, the term of validity of licences shall be calculated from the day of their actual issue.5. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed that indicated in sections 17 and 18 of the import licence. The figure '0` shall be entered to that end in section 19 of the licence.Article 4 In the case of products to be imported at zero customs duty as provided for in Article 1, import licence applications and licences shall show:(a) in section 8, the word 'Norway`.Licences shall carry with them an obligation to import from that country;(b) in section 24, one of the following:- Derecho de aduana cero [artÃ ­culo 1 del Reglamento (CE) n ° 306/96]- Toldsatsen 0 ECU/t (artikel 1 i forordning (EF) nr. 306/96)- Zollfrei (Artikel 1 der Verordnung (EG) Nr. 306/96)- Ã Ã ¥Ã «Ã ¹Ã ­Ã ¥Ã ©Ã ¡Ã ªÃ ¼Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² «Ã ¬Ã §Ã ¤Ã Ã ­ » [Ã Ã ±Ã ¨Ã ±Ã ¯ 1 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 306/96]- Zero duty (Article 1 of Regulation (EC) No 306/96)- Droit de douane «zÃ ©ro » [article 1er du rÃ ¨glement (CE) n ° 306/96]- Dazio doganale «0 » [articolo 1 del regolamento (CE) n. 306/96]- Nuldouanerechten (artikel 1 van Verordening (EG) nr. 306/96)- Direito aduaneiro zero [artigo 1 º do Regulamento (CE) n º 306/96]- Arvotulli 0 ecu/t [asetus (EY) N:o 306/96, 1 artiklan]- Tullsatsen 0 ecu/t (artikel 1 i fÃ ¶rordning (EG) nr 306/96).Article 5 Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for import licences under this Regulation shall be ECU 25 per tonne.Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 327, 30. 12. 1995, p. 17.(2) OJ No L 331, 2. 12. 1988, p. 1.(3) OJ No L 214, 8. 9. 1995, p. 21.(4) OJ No L 117, 24. 5. 1995, p. 2.(5) OJ No L 37, 15. 2. 1996, p. 18.